Citation Nr: 1600769	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for L5-S1 spondylosis, spondylolisthesis, status post spinal fusion. 


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1987 to December 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination as to his service-connected low back disability in October 2014.  In that examination report, the examiner noted that the Veteran reported no flare-ups and no muscle spasms in the Veteran's back.  Additionally, the examiner noted that the Veteran reported no signs or symptoms of radiculopathy, and no intervertebral disc syndrome (IVDS) of the thoracolumbar spine.

However, the Veteran submitted private medical evidence from Dr. Koah in June 2015 that described the Veteran as being "very limited due to back pain and spasms."  The private medical evidence also described the Veteran as having "incapacitating episodes due to his back disability for more than six weeks in the past six months" as well as numb legs with tingling in the Veteran's feet.  The Board finds that this evidence suggests a worsening in the Veteran's disability, and the Veteran should be afforded a new VA examination to assess the current extent and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the remand, updated VA and private treatment records should be obtained.

As noted in the April 2014 statement of the case, during the pendency of the claim, the criteria for evaluating disabilities of the spine were twice revised, effective September 23, 2002, and September 26, 2003.  See 67 Fed. Reg. 54345-49 (Aug. 22, 2002); 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  For the time period prior to September 23, 2002, pre-September 2002 regulations apply.  For the time period on and after September 23, 2002, the pre-September 2002 or post-September 2002 regulations may apply, whichever are more beneficial to the Veteran.  For the time period on or after September 26, 2003, the post-September 2003 regulations are applicable, in addition to the pre-September 2002 and post-September 2002 regulations, whichever are more beneficial to the Veteran.  See, e.g., Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003) (("[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result.") (citations omitted)).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for his low back disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain any outstanding copies of pertinent medical treatment which are not already associated with the claim file.

2.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected low back disability.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's low back disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning.

The examination report should include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal with proper consideration of the previous rating criteria for the spine, as well as the revised criteria.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

